Order unanimously reversed, with costs, and motion granted. Memorandum: Plaintiff is the owner of premises in Syracuse, New York, which it leased to defendant for a term of years. After executing the lease, plaintiff consented to the assignment of the lease to Lowell’s Music, Inc., a new corporation formed by defendant’s principal. Plaintiff’s consent to the assignment did not serve as a release of defendant’s liability for rent under the lease (Halbe v Adams, 172 App Div 186, 189) and there is no such release in the documents. The acknowledgment that the parties intended assignment to a corporation to be newly formed does not militate against the clear terms of this lease or contradict the intention to maintain primary liability for the rent with defendant. The lease is complete upon its face and the parol evidence suggested contradicts the writing and may not be received (see 1130 President St. Corp. v Bolton Realty Corp., 300 NY 63; Thomas v Scutt, 127 NY 133, 138). (Appeal from order of Onondaga Special Term in action for rent.) Present—Moule, J. P., Simons, Mahoney, Goldman and Witmer, JJ.